Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 8, 9, 10, 12, 14, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shano (US Pub. 2017/0275151 A1) in view of Cox (US Pub. 259,101).
claim 1, Shano discloses a stirrup having an opening and closing function, which is coupled to a saddle so that a rider's foot rests thereon, the stirrup comprising:
a main body part (Fig. 1, riding stirrup 100); 
a hook part configured to be fastened to a saddle strap (Fig. 1, a slot is located at the top of the riding stirrup 100 which could pass a strap);
a support part connected to a foot plate base plate (Fig. 1, support part is on the left side of riding stirrup 100), 
an opening and closing part, detachably connected to the open part (Figs. 1-2 and 6A-6B show an embodiment 100 of the ridding stirrup that has an iron hoop 110 removably, snuggly coupled to a foot bed 120); 
and a magnetic body disposed on a bottom end of the opening and closing part, allowing the bottom end to be attachable to the main body part by magnetic force (Pg. 1, [0008], lines 11-13: “Yet another exemplary set of coupling mechanisms may use magnets on the hoop and/or the foot bed”); 
when a rider's foot force is applied in an outward direction against the opening and closing part, which exceeds the magnetic force, the bottom end of the opening and closing part outwardly rotates away from the upstanding wall while the wire part allows the upper end of the opening and closing part to move relative to the lower edge (If magnets are used as a coupling mechanism of the opening part, it is logical that given sufficient lateral force, the opening and closing part would rotate away from the foot pad).

an upstanding wall projecting higher than the foot plate base plate on an opposite side thereof from the main body part (Fig. 1, upward projecting bracket D);
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano to incorporate the wire and upstanding wall of Cox because it is possible that using a wire to fasten the opening and closing part to the main body is the optimal design choice.
Regarding claim 2, Shano as modified discloses the stirrup having an opening and closing function as claimed in claim 1, said main body part comprising: 
a coupling part (Fig. 1, iron hoop 110 is coupled to foot bed 120 at the foot bed), extending upwards from the lower side of the open part, on 15which a removable part is disposed that is combinable with the magnetic body by means of magnetic force (Pg. 1, [0008], lines 11-13: “Yet another exemplary set of coupling mechanisms may use magnets on the hoop and/or the foot bed”. The use of an additional removable part would be necessary if the use of magnets is desired);
and an extension part (Fig. 1, extension part is located directly to the right of the hook part). 

Regarding claim 3, Shano as modified discloses the stirrup having an opening and closing function as claimed in claim 2, wherein one end of said wire part is combined with the extension part and the other end thereof is elastically supported by an elasticity-providing part in 20a flexible space formed in the opening and closing part (Lines 39-41: “It is also provided with a transverse perforation, H, in which is hinged a rod or wire, I, made of spring-steel”. In this case, the entire wire is elastic as it is made of spring steel and can be considered both the wire part and extension part);
said elasticity-providing part, when the opening and closing part opens and the foot is completely freed, causes the wire part to shrink, so that the upper end of the opening and closing part is combined with the extension part and the lower end of the opening and closing part comes close to the coupling part (When the tension in a spring is released, the length of the spring decreases), allowing the magnetic body to be 25detachably coupled to the removable part by means of magnetic force (It is obvious that if the magnetic portion were sufficiently close enough to the opening and closing part that they would releasably engage).
Regarding claim 4, Shano as modified discloses the stirrup having an opening and closing function as claimed in claim 3, wherein the upper end of said elasticity-providing part is supportable by an upper inner wall in the flexible space and the lower end thereof is supportable by a fixed part combined with the other end of the wire part (The flexible wire of Cox is fixed at two different locations).
claim 6, Shano discloses the stirrup having an opening and closing function as claimed in claim 2, wherein said coupling part may be configured with a segment gap partWO 2019/06615910 PCT/KR2018/001229 that is inwardly layered, corresponding to a contact part of the opening and closing part in which a magnetic body is disposed (Fig. 1, In order to couple the iron hoop 110 to the foot bed 120, they would each need to have complimentary mating components. It would also be at this same location that the magnetic body would be disposed in order to further secure the iron hoop to the foot bed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shano (US Pub. 2017/0275151 A1) in view of Cox (US Pub. 259,101), and further in view of McCamis (US Pub. 1,520,586).
Regarding claim 5, Shano as modified discloses the claimed invention except for on the opening and closing part, a projecting part that projects upwards may be formed and is guided to be smoothly inserted into an indented part formed on the extension part as taught by McCamis (Fig. 1, lug extension 13 is inserted into notch 7).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano to include the mating notch and indentation of McCamis in order to better secure the two members.

Claims 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shano (US Pub. 2017/0275151 A1) in view of Cox (US Pub. 259,101), and further in view of Strauss (US Pub. 2006/0168919 A1).
claim 7, Shano as modified discloses the stirrup having an opening and closing function as claimed in claim 1, wherein the stirrup further comprises a foot plate part (Fig. 1, foot bed 120), which 5comprises: 
a foot pad part (Fig. 4B, bottom surface 320), combined with the upper of the foot plate base plate; 
and a foot plate upper plate (Fig. 4A, top surface 310), which is disposed on the upper side of the foot pad part and on which a convex part is further configured (Fig. 4B, bottom surface 320 can be said to be substantially convex because it is curved).  
Shano does not disclose a foot plate that is padded to provide a cushioning effect as taught by Strauss (Pg. 2, [0023], lines 10-11: “A pad 20 may be provided, which may be fabricated of a cushioning material”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano as modified to include the cushion of Strauss to provide a more comfortable ride for the user.
Regarding claim 13, Shano as modified discloses a foot pad located between a foot upper plate and a foot base plate, which are secured to the foot support (Fig. 4B, bottom surface 320), the foot pad having a coupling hole (Fig. 1, receptacle 123) and being synthetic resin or rubber (Pg. 3, [0028], lines 9-11: “The top surface (310) of the foot bed (300) may further include an anti-slip cover such as rubber for providing enhanced traction”), and the foot base plate including an upwardly protruding guide (Cox, Fig. 1, upward projecting bracket D).

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano as modified to include the cushion of Strauss to provide a more comfortable ride for the user.
Regarding claim 17, Shano as modified discloses the claimed invention in addition to a foot pad located between a foot upper plate and a foot base plate, which are secured to the foot support (Fig. 4B, bottom surface 320), the foot pad having a coupling hole (Fig. 1, receptacle 123) and being synthetic resin or rubber (Pg. 3, [0028], lines 9-11: “The top surface (310) of the foot bed (300) may further include an anti-slip cover such as rubber for providing enhanced traction”), and the foot base plate including an upwardly protruding guide (Cox, Fig. 1, upward projecting bracket D).
However, Shano as modified does not disclose a cushioning foot pad as taught by Strauss (Pg. 2, [0023], lines 10-11: “A pad 20 may be provided, which may be fabricated of a cushioning material”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano as modified to include the cushion of Strauss to provide a more comfortable ride for the user.

Regarding claim 8, Shano discloses a horse riding stirrup comprising: 
a main body (Fig. 1, riding stirrup 100); 

a foot support located at a lower portion of the main body opposite the saddle strap connector (Fig. 4B, bottom surface 320); 
an opening and closing arm moveably extending between the upper portion of the main body and the foot support (Figs. 1-2 and 6A-6B show an embodiment 100 of the ridding stirrup that has an iron hoop 110 removably, snuggly coupled to a foot bed 120); 
and a magnet connecting the lower end of the arm to the foot support (Pg. 1, [0008], lines 11-13: “Yet another exemplary set of coupling mechanisms may use magnets on the hoop and/or the foot bed”).
However, Shano does not disclose, as taught by Cox, use of a flexible wire rotatably connecting an upper end of the arm to the main body (Fig. 1, wire I); 
a spring connected to one end of the wire to allow extension of the wire when a lower end of the arm is rotated away from the foot support (Lines 39-41: “It is also provided with a transverse perforation, H, in which is hinged a rod or wire, I, made of spring-steel”. In this case, the entire wire is elastic as it is made of spring steel and can be considered both the wire part and extension part). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano to incorporate the wire of Cox because it is possible that using a wire in tandem with a spring to fasten the opening and closing part to the main body is the optimal design choice.
claim 9, Shano as modified discloses the wire is hidden within the main body and the arm when the arm is magnetically connected to the foot support (Fig. 1, wire I is inserted into the top of the main body through an aperture).
Regarding claim 10, Shano as modified discloses an upwardly projecting wall with an opening between an upper edge thereof and a lower edge of a downwardly projecting support (Cox, Fig. 1, upward projecting bracket D), the arm opening and closing the opening (Shano, Figs. 1-2 and 6A-6B show an embodiment 100 of the ridding stirrup that has an iron hoop 110 removably, snuggly coupled to a foot bed 120), and the magnet connects substantially vertically facing surfaces of the lower end of the arm to the upwardly projecting wall (The magnet of Shano couples the arm to the foot pad).
Regarding claim 12, Shano as modified discloses the wire is elongated and extends internally within the arm (Fig. 1, wire I is inserted into the top of the main body through an aperture).
Regarding claim 14, Shano discloses a horse riding stirrup comprising: 
a main body (Fig. 1, riding stirrup 100); 
a saddle strap connector coupled to an upper portion of the main body (Fig. 1, riding stirrup 100 has a hole at the top for inserting a saddle strap); 
a foot support located at a lower portion of the main body opposite the saddle strap connector (Fig. 4B, bottom surface 320); 
an opening and closing arm moveably extending between the upper portion of the main body and the foot support (Figs. 1-2 and 6A-6B show an embodiment 100 of 
and a magnet connecting the lower end of the arm to the foot support (Pg. 1, [0008], lines 11-13: “Yet another exemplary set of coupling mechanisms may use magnets on the hoop and/or the foot bed”).
However, Shano does not disclose, as taught by Cox, a flexible and elongated coupling rotatably connecting an upper end of the arm to the main body (Lines 39-41: “It is also provided with a transverse perforation, H, in which is hinged a rod or wire, I, made of spring-steel”. In this case, the entire wire is elastic as it is made of spring steel and can be considered both the wire part and extension part);
the coupling being hidden within the main body and the arm when the arm is closed against the upstanding partial wall of the foot support (Fig. 1, wire I is inserted into the top of the main body through an aperture); 
the foot support including an upstanding partial wall (Fig. 1, upward projecting bracket D).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the stirrup of Shano to incorporate the wire and upstanding wall of Cox because it is possible that using a wire to fasten the opening and closing part to the main body is the optimal design choice.
Regarding claim 15, Shano as modified discloses a spring located within the arm, such that the coupling, which is a wire, is extendable between the arm and the main body (Lines 39-41: “It is also provided with a transverse perforation, H, in which is 
Regarding claim 16, Shano as modified discloses the coupling extends internally within the arm (Fig. 1, wire I is inserted into the top of the main body through an aperture).
Regarding claim 18, Shano as modified the magnet connects substantially vertically facing surfaces of the lower end of the arm to the upwardly projecting partial wall at a location higher than the foot support (The magnet of Shano couples the arm to the foot pad).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed have been fully considered but they are not fully persuasive. Applicant argues that as amended the invention is patentably distinct. However, the amended claim limitations are taught by prior art. In particular, the structure of an upstanding wall projecting higher than the foot plate base plate is taught by Cox who also teaches of a wire, which also comprises a spring, is inserted into the support part and opening/closing part. Additionally, the concept of applying a force with 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642